IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-50041
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LUIS SANCHEZ,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
              USDC No. SA-95-CV-1033 and SA-94-CR-174
                        - - - - - - - - - -
                         November 25, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Luis Sanchez, # 63949-080, appeals the district court’s

denial of his motion to vacate, set aside or correct sentence

pursuant to 28 U.S.C. § 2255.   Having reviewed Sanchez’ arguments

and the record on appeal, we affirm for essentially the same

reasons stated by the district court.    United States v. Sanchez,

SA-95-CV-1033 and SA-94-CR-174 (W.D. Tex., Jan. 3, 1996).

Additionally, Sanchez’ claims are meritless under the intervening

decision of United States v. Ursery, 116 S. Ct. 2135 (1996).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
             No.
            - 2 -

AFFIRMED.